Citation Nr: 0311015	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability 
on a secondary basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 rating 
decision by the Winston-Salem, North Carolina RO.  This case 
was before the Board in March 2000 when it was remanded for 
additional development.  After the case was returned to the 
Board in September 2002, the Board undertook additional 
development pursuant to authority provided by 
38 C.F.R. § 19.9(a)(2) (2002).  This authority has since been 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  However, in this case there is no prejudice to 
the veteran as a result of the Board considering the newly 
developed evidence without first remanding the case for RO 
consideration because the decision herein grants the benefit 
sought on appeal.  

The Board also notes that in a June 2002 statement, the 
veteran raised the issue of entitlement to an increased 
rating for a left knee disability.  Since this issue has not 
been considered by the RO, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  The veteran's low back disability was chronically 
worsened by his service-connected left knee disability.





CONCLUSION OF LAW

Low back disability is proximately due to or the result of 
service-connected left knee disability.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's March 
2000 remand, and letters from the RO to the veteran, in 
particular a January 2002 letter, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable the RO to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire the RO to obtain such 
evidence on his behalf.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, as explained 
below, the Board has found the evidence and information 
currently of record to be sufficient to substantiate the 
veteran's claim.  Therefore, no further development is 
required to comply with the VCAA or the regulations 
implementing it.

Factual Background

The veteran had active service from April 1976 to April 1979.  
The veteran's service medical records are negative for 
complaints or findings related to a low back disability.  
Service medical records note that the veteran injured his 
left knee while playing football.  Subsequently, the veteran 
underwent an arthrotomy and repair of the left medial 
collateral ligament.

By rating decision dated in July 1979, the RO granted service 
connection for post-operative residuals of a left knee 
injury.

An October 1992 MRI at Mercy Hospital revealed a concentric 
disc bulge without evidence of focal disc herniation or nerve 
root impingement.  The interpretation was mild degenerative 
concentric disc bulge at L5-S1 and L4-5.

In December 1992, the veteran submitted a claim for service 
connection for a low back disability.  The veteran reported 
that he fell when his left knee gave way, and this resulted 
in an injury to his back.  

A July 1993 VA examination report notes the veteran's 
complaints of low back pain.  The veteran reported that he 
was on a ladder when his left knee gave way, which resulted 
in an injury to his low back.  The diagnosis was low back 
pain without evidence of degenerative arthritis.

During a February 1996 personal hearing, the veteran 
testified that his service-connected left knee disability 
caused problems with his gait, which in turn caused his back 
problems.

A September 1996 VA outpatient treatment report notes that 
the veteran underwent left knee surgery in August 1995.  
Currently, the veteran complained of continued left knee pain 
and low back pain.  On examination, the back was mildly 
tender to palpation over the lumbosacral spine.  X-rays 
revealed mild degenerative joint disease of the lumbosacral 
spine, with no evidence of a compression fracture of the 
lumbar spine.  The intervertebral disc spaces were well 
maintained and the sacroiliac joints were unremarkable.  The 
impression was mild degenerative joint disease of the 
lumbosacral spine, possibly contributed to by prolonged 
degenerative joint disease of the knee.  

A June 2001 VA examination report notes the veteran's 
complaints of low back pain for several years.  The veteran 
was unable to recall a specific date for the onset of this 
pain; however, he remembered having some back pain since 
1996.  Upon examination, the veteran walked with a slight 
limp and good posture.  The veteran used a cane for balance.  
Examination of the back revealed slight tenderness and 
tenseness, but no spasms.  The diagnosis was degenerative 
disorder.  The examiner noted that some of the veteran's 
prior X-rays had been normal; however, current X-rays 
revealed intervertebral degenerative disc disease of the 
lower lumbar spine.  The examiner stead that these findings 
were "quite consistent with [the veteran's] present physical 
examination . . . ."  The examiner further stated that 
degenerative disc disease "is not a disorder associated with 
his fall injury and degenerative process in the knee would 
not be known to cause the condition in the back."

In a February 2003 opinion, the June 2001 VA examiner stated:

I reviewed again my report of June 2001 
of examination of the spine and 
subsequent history where certain 
positions and walking provoke [the] 
veteran's pain.  When he maintained good 
balance, he had less pain.  . . . This 
examiner believes it is [as] likely as 
not that the veteran's service-connected 
left knee disorder has aggravated the 
veteran's back.  This examiner believes 
this produces pain that would not 
otherwise be there.  

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In the case at hand, the veteran does not contend, and the 
evidence does not suggest, that the veteran's low back 
disability originated in service.  Rather, the veteran has 
alleged that his low back disability is related to his 
service-connected left knee disability.

The available medical evidence shows that it was not until 
many years after service that a low back disorder was 
diagnosed.  There is no corroborating evidence that the 
veteran fell and injured his low back as a result of his 
service-connected left knee disability.  Moreover, the June 
2001 VA examiner stated that the veteran's low back 
disability was not related to a fall.

However, a September 1996 VA outpatient record reflects a 
medical opinion that the veteran's service-connected left 
knee disability contributed to his development of 
degenerative joint disease of the low back.  Although the 
June 2001 VA examination report notes the physician's opinion 
that the veteran's left knee disability did not cause his low 
back disability, the same physician was subsequently 
requested to address the question of aggravation.  In 
February 2003, he stated that it is as likely as not that the 
veteran's service-connected left knee disorder has aggravated 
his back disability.  The Board notes that no other physician 
has reached a contrary conclusion on the specific question of 
aggravation of low back disability by the veteran's service-
connected left knee disability.  Therefore, the Board finds 
that secondary service connection is warranted for the degree 
of back disability resulting from the service-connected left 
knee disability.  


ORDER

Secondary service connection for low back disability is 
granted, subject to the criteria governing the award of 
monetary benefits.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

